                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-669-FDW-DCK

 DONNA JOHNS, and PAMELA JEAN                      )
 FRICK, on behalf of themselves and all            )
 others similarly situated,                        )
                                                   )
                   Plaintiffs,                     )
                                                   )
        v.                                         )         ORDER
                                                   )
 ALLURA USA LLC, PLYCEM USA LLC                    )
 d/b/a ALLURA, PLYCEM USA, INC.,                   )
 ELEMENTIA, USA, INC., and                         )
 ELEMENTIA S.A. de C.V.,                           )
                                                   )
                  Defendants.                      )
                                                   )


       THIS MATTER IS BEFORE THE COURT on Plaintiffs’ “Consent Motion For

Extension Of Time To Answer Or Otherwise Respond To Defendants’ Motions To Dismiss”

(Document No. 45) filed February 25, 2019. This matter has been referred to the undersigned

Magistrate Judge pursuant to 28U.S.C §636(b), and immediate review is appropriate. Having

carefully considered the motion, the record, and noting consent of Defendants’ counsel, the

undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ “Consent Motion For Extension Of

Time To Answer Or Otherwise Respond To Defendants’ Motions To Dismiss” (Document No.

45) is GRANTED. Plaintiffs shall have up to and including March 15, 2019 to file responses to

the pending motions to dismiss (Document Nos. 36, 38, and 41). Defendants’ deadlines for reply

briefs in support of their motions to dismiss are extended to and including April 2, 2019.




      Case 3:18-cv-00669-FDW-DCK Document 46 Filed 02/26/19 Page 1 of 2
SO ORDERED.



              Signed: February 26, 2019




                                          2

Case 3:18-cv-00669-FDW-DCK Document 46 Filed 02/26/19 Page 2 of 2
